CaSe 18-04145-5-D|\/|W DOC 34 Filed 10/15/18 Entel’ed 10/15/18 12233:42 PE§E§LC_HED

nev. 312016 uNlTEo sTATEs BANKRUPTCY couRT 0@]' 1 5 2013
EAsTEnN orsrelcr 0F NonrH cAaoLlNA
olvls\oN
STEPHAN|E J. BUTLER, CLERK

U.S. BANKRUPTCY COURT
|N THE MAT['EH OF: CASE NuMBER: EASTERN DlSTRlCT OF NC

X AMQ\¢(¢A c\\\(\&

Debtor(s)

SCHEDULE C-l - PROPERTY CLA|MED AS EXEMPT

l. |;gl{\f £§1’0'\0\. claim the following property as exempt pursuant to 11 U.S.C. § 522 and the laws of the State of North Caro|ina.
and nonbankruptcy dera| law: (Attach additional sheets lf necessary).

1. NCGS 1C-1601(a)(1) (NC Const., Article X, Section 2) FtEAL OFl PERSONAL PFtOF'EFtTY USED AS A RES|DENCE OR BUF!|AL PLOT
(The exemption is not to exceed $35.000; howeverl an unmarried debtor who is 65 years of age or o_lder is entitled to retain an aggregate interest in the
property not to exceed $60,000 in value so long as the property was previously owned by the debtor as a tenant by the entireties or as a joint tenant with
rights of survivorship and the former co-owner of the property is deceased. in which case the debtor must specify his/her age and the name of the former
co-owner, if a child use initials on|y, of the property below).

 

Owner
Description of (D1)Debtor1 Amount of Value Claimed as
Property Market (D2)Debtor 2 Mortgage Holder Mortgage Net Exempt Pursuant to
and Address Value (J)Joint or Lien Hotder or Lien Value NCGS 10-1601(a)(1)

 

5\'\\\:§~\\\ l(>S,D¢°-le\-¢]oel..t Qu\dmlom lzoo,wo. ;ngg/M, - _

C<'.o\

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100 NO'
‘F( \or§ t
quum \)0?'¢>.
Nc. 9 153
Debtor’s Ag e: ft '_" ~
Name of former co~owner:
VALUE OF REAL ESTATE CLA|MED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(1): $ .00
2. NCGS 1C-1601(a)(3) MOTOFl VEH|CLE he exemption in one vehicle is not to exceed $3.500 .
Owner
(D1)Debtor 1 Value Claimed as
Model, Year Market (D2)Debtor 2 Amount of Net Exempt Pursuant to
Sg(le of Auto Value (J)Joint Lien Holder _Li£ Value NCGS 1C-1601(a)(3)
VALUE OF MOTOR VEH|CLE CLA|MED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(3): $ .00

Schedule C-1 - Property Claimed as Exempt - 3/2016

CaSe 18-04145-5-D|\/|‘W DOC 34 Filed 10/15/18 Entel’ed 10/15/18 12233:42 Page 2 Of 6

3. NCGS 1C-1601(a)(4) (NC Const., Article X, Section 1) PERSONAL OR HOUSEHOLD GOODS (T he debtor‘s aggregate interest is not to
exceed $5,000 plus $1 ,000 for each dependent of the debtor, not to exceed $4,000 total for dependents). The number of dependents for exemption

purposes is

 

Description
of Propeg

Market
Value

Owner

(D1)Debtor 1

(D2)Debtor 2 Lien

walth

Holder

Amount
of Lien

Net
Value

Claimed as Exempt
Pursuant to NCGS
1C-1601{a)(4)

 

Clothing & personal

 

thchen appliances

 

Stove

 

Refrigerator

 

Freezer

 

Washing machine

 

Dryer

 

China

 

Silver

 

Jewelry

 

Living room furniture

 

Den furniture

 

Bedroom furniture

 

Dining room furniture

 

Te|evision

 

OStereo ()VCFt/DVD

 

()Ftadio ()Video Camera

 

Musical instruments

 

()Piano OOrgan

 

Air conditioner

 

Paintings/Art

 

Lawn mower

 

Yard tools

 

Crops

 

Recreational Equipment

 

 

()Computer

 

 

 

 

 

 

 

 

Schedule C-1 - Property Claimed as Exempt - 12/2009

VALUE CLA|MED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(4) : $ .00

Page 2

CaSe 18-04145-5-Di\/|W DOC 34 Filed 10/15/18 Entei’ed 10/15/18 12233:42 Page 3 Of 6

4. NCGS 1C-1601(a)(5) TOOLS OF TFiADE (The debtor's aggregate interest is not to exceed $2.000 in value).

 

Owner
(D1)Debtor 1 Value Claimed as
Market (D2)Debt0r 2 Lien Amount of Net Exempt Pursuant to
Descrigtion Value (J)Joint Holder §L Value NCGS 10-1601|a)(5)

 

 

 

 

 

 

 

 

 

 

 

VALUE CLA|MED AS EXEMPT PURSUANT TO NCGS-1C-1SD1(a)(5): $ .00
5. NCGS 10-1601(a)(6) LlFE iNSURANCE (NC Const., Article X, Section 5)
Last Four Digits Beneficiary
Descrigtion insured of Pciicy Number (if ci'iiidl initials only) Cash Value

 

 

 

 

 

 

6. NCGS 10-1601(a)(7) PROFESS|ONALLY PRESCH|BED HEALTH AiDS (For Debtcr or Debtor‘s Dependents, no limit on value).
Descrigtion

 

 

 

 

 

7. NCGS 10-1601(3)(8) COMPENSAT|ON FOH PERSONAL lNJUFiY, lNCLUD|NG COMPENSAT|ON FFiOM PRIVATE DiSABiLiTY
POLlCiES OR ANNU|T|ES, OFi COMPENSAT|ON FOR DEATH OF A PERSON UPON WHOM THE DEBTOR WAS DEPENDENT FOFl SUPPORT.
COMPENSAT|ON NOT EXEMPT FROM FiELATED LEGAL. HEALTH OFi FUNEFiAL EXPENSE.

Source of Compensation, including Name iii childl initials oniy) & Last Four Digits of
Descrigtion Acccunt Number of any Disability Poiicy[Annuig(

 

 

 

 

8. NCGS 1C-1601(a)(2) ANY PF-iOPEFiTY [Debtor's aggregate interest in any property is not to exceed $5,000 in value of any unused
exemption amount to which the debtor is entitled under NCGS 1C-1601(a)(1)].

 

0wner
(D1)Debtor 1 Value Claimed as
Description of Property Market (D2)Debtor 2 Lien Amount of Net Exempt Pursuant to

and Address Value (J)Joint Holder L.ie_n Value NCGS 1C-1601(aii2)

 

 

 

 

 

 

 

 

 

 

vALuE cLAiMED As EXEMPT PunsuANT To Nces 1c-1so1(a)(2) : $ .oo

9. NCGS 1C-1601(a)(9) and 11 U.S.C. § 522 lNDlVlDUAL FtETlFtEMENT PLANS & Fli:°i‘iFlEMENT FUNDSl as defined in the internal
Flevenue Code, and any plan treated in the same manner as an individual retirement pian, including individual retirement accounts and Floth retirement
accounts as described in §§ 408(a) and 408A of the internal Flevenue Code, individual retirement annuities as described in § 408(b) of the internal
Fievenue Code, accounts established as part of a trust described in § 408(c) of the internal Fievenue Codel and funds in an account exempt from
taxation under § 401, 403l 408. 408A, 414, 457. or 51 O(a) of the internal Revenue Code. For purposes of this subdivision, "internal Revenue Code"
means Code as defined in G.S. 105-228.90.

 

Tyge of Acccunt Location of Account Last Four Digits of Acccunt Number

 

 

 

 

 

 

10. NCGS 10-1601(a)(10) FUNDS |N A COLLEGE SAV[NGS PLAN. as qualified under § 529 of the internal Revenue Code, and that are not
otherwise excluded from the estate pursuant to 11 U.S.C. §§ 541 (b)($)-(G), (e), not to exceed a cumulative limit of $25,000. if funds were placed in a
college savings plan within the 12 months prior to filing, the contributions must have been made in the ordinary course of the debtor’ s financial affairs
and must have been consistent with the debtor’ s past pattern of contributions The exemption applies to funds for a child of the debtor that will actually
be used for the chiid’s college or university expenses

Coiiege Savings Plan Last Four Digits of Acccunt Number Value initials of Chiid Beneficiag

Scheduie C-1 - Property Claimed as Exempt - 3/2016 s F'age 3

CaSe 18-04145-5-Di\/|W DOC 34 Filed 10/15/18 Entei’ed 10/15/18 12233:42 Page 4 Of 6

 

 

 

 

 

 

11. NCGS 1C- 1601 (a)(1 1) RET|REMENT BENEFlTS UNDER THE FlEi'iREMENT PLANS OF OTHEFt STATES AND GOVEFiNNlENTAL
UNlTS OF OTHEFt STATES (The debtor’ s interest is exempt only to the extent that these benefits are exempt under the laws of the state or
overnmentai unit under which the benefit pian' ls established).

Name of Ftetirement Plan State Governmental Unit Last Four Digits of ident'dying Number

 

 

 

 

 

 

 

12. NCGS 1C- 1601 (a)(12) ALiMONY SUPPOFtT, SEPARATE MAiNTENANCE, AND CH|LD SUPPORT PAYMENTS OFl FUNDS THAT
HAVE BEEN HECE|VED OR TO WHlCH THE DEBTOR |S ENT|TLED (The debtor’ s interest' rs exempt to the extent the payments or funds are
reasonably necessary for the support of the debtor or any dependent of the debtor).

Ty_qe of Supgort Amount Location of Funds

 

 

 

 

 

 

 

13. TENANCY BY THE ENT|RE`W. The following property' is claimed as exempt pursuant to 11 U. S. C. § 522 and the law of the State of
North Caroiina pertaining to property held as tenants by the entirety.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Description of Market Lien Amount Net
Progem¢ and Address Value Holder of Lien Value
VALUE CLA|MED AS EXEMPT: $ .00
14. NOFiTH CAFtOLiNA PENS|ON FUND EXEMPT|ONS

a. North Caroiina i_oca| Government Empioyees Fietirement benefits NCGS 128-31
b. North Caroiina Teachers and State Empioyees Retirement benefits NCGS 135-9
c. Firemen's Relief Fund pensions NCGS 58-86-90
d. Fraternal Benefit Society benefits NCGS 58-24~65
e. Benefits under the Suppiementai Fletirement income Plan for teachers and state employees are exempt from

ievy. saie, and garnishment NCGS 135-95
f. Benefits under the Supplementai Retirement income Plan for state law enforcement officers are exempt from

ievy. sale. and garnishment NCGS 143-166.30(9)

 

 

 

 

Schedule C-f - Property Claimed as Exempt - 3/2016 Page 4

CaSe 18-04145-5-Di\/|W DOC 34 Filed 10/15/18 Entei’ed 10/15/18 12233:42 Page 5 Oi 6

15. OTHEFl EXEMPT|ONS CLA|MED UNDEFi LAWS OF THE STATE OF NOFiTH CAROL|NA

 

 

 

 

 

 

 

 

a. Aid to the Aged, Disabied and Famiiies with Dependent Chiidren NCGS 108A-36

b. Aid to the Biind NCGS 111-18

c. Yeariy Allowance of Surviving Spouse NCGS 30-15

d. Workers Compensation benefits NCGS 97-21

e. Unempioyment benefits, so long as not commingled and except for debts for necessities purchased while
unemployed NCGS 96-17

f. Group insurance proceeds NCGS 58-58-165

g. Partnership propertyl except on a claim against the partnership NCGS 59-55

h. Wages of debtor necessary for support of family NCGS 1-362

 

i. Benefits under the Separate insurance Benefits Plan for state and local law enforcement officers are exempt
from levy, sale, and garnishment NCGS 143-166.60(h)

 

j. Vested benefits under the North Caroiina Pubiic Empioyee Deferred Compensation Plan are exempt from ievy,
sale. and garnishment NCGS 147-9.4

 

16. FEDERAL PENS|ON FUND EXEMPT|ONS

 

 

 

 

 

 

a. Foreign Service Retirement and Disability Payments 22 U.S.C. § 4060

b. Civii Service Fletirement benefits 5 U.S.C. § 8346

c. Fiailroad Retirement Act annuities and pensions 45 U.S.C. § 231m

d. Veterans benefits 38 U.S.C. § 5301

e. Speciai pension paid to winners of Congressiona| Medal of Honor 38 U.S.C. § 1562
f. Annuities payable for service in the Genera| Accounting Office 31 U.S.C. 776

 

17. OTHEFi EXEMPT|ONS CLA|MED UNDER NONBANKRUPTCY FEDEHAL LAW

 

 

 

 

 

 

 

 

 

 

 

a. Socia| Security benefits 42 U.S.C. § 407

b. injury or death compensation payments from war risk hazards 42 U.S.C. § 1717

c. Wages owing a master or seamen, except for support of a spouse and/or minor children 46 U.S.C. § 11109
d. Longshoremen and Harbor Workers Compensation Act death and disability benefits 33 U.S.C. § 916

e. Crop insurance proceeds 7 U.S.C. § 1509

f. Pubiic safety officers' death benefits 42 U.S.C. § 3796. See subsection (g)

g. Flaiiroad unemployment insurance 45 U.S.C. § 352. See subsection (e)

 

16. RECENT PURCHASES
(a). list tangible personal property purchased by the debtor within ninety (90) days of the filing of the bankruptcy petition.

 

Descri tion Market Value Lien Holder Amount of Lien Net Value
__L _ ___ _ _

 

 

 

 

 

 

 

 

Scheduie C-1 - Property Claimed as Exempt ¢ 3/2016 Page 5

CaSe 18-04145-5-Di\/|W DOC 34 Filed 10/15/18 Entei’ed 10/15/18 12233:42 Page 6 Oi 6

(b). List any tangible personal property from 18(a) that is directly traceable to the liquidation or conversion of property that may be
exempt and that was not acquired by transferring or using additional prope

 

Descrigtion of Fleplacement Property Descrigtion of Progegty Liguidated or Converted that May Be Exemgt

 

 

 

 

 

19. The debtor's property is subject to the following ciaims:

 

a. Of the Unlted States or its agencies as provided by federal law
b. Of the State of North Caroiina or its subdivisions for taxes, appearance bonds or fiduciary bonds
c. Of a lien by a laborer for work done and performed for the person claiming the exemplion. but only as to the specific property affected
d. Of a lien by a mechanic for work done on the premises, but only as to the specific property affected
e. i_=or payment of obligations contracted for the purchase of specific real property affected.
f. For contractual security interests in specific property affected; provided, that the exemptions shall apply to the debtor's household goods
notwithstanding any contract for a nonpossessory, nonpurchase money security interest in any such goods
g. For statutory liens. on the specific property affected, other than judicial liens
h. For child support, alimony or distributive award order pursuant to Chapter 50 of the Generai Statutes of North Caroiina
i. For criminal restitution orders docketed as civil judgments pursuant to G.S.15A-1340 38
j. Debts of a kind specified in 11 U. S. C. § 523(a)(1) (certain taxes), (5) (domestic support obligations)
k. Debts of a kind specif ed in 11 U. S. C. § 522(¢)
Description of Value of
Claimant Nature of Claim Amount of Claim Proger_ty Progerty Net Value

 

 

 

 

 

 

 

 

 

None of the property listed in paragraph 18(a), except qualified replacement property under 18(b). has been included in this claim of
exemptions

None of the claims listed in paragraph 19 is subject to this claim of exemptions

l declare that to the extent any exemptions l have claimed appear on its face to exceed the amount allowed by the applicable statute. l claim
only the maximum amount allowed by statute.

UNSWOFiN DECLARAT|ON UNDER PENALTY OF PEFiJUFiY ON BEHALF OF lNDlVlDUAL
TO SCHEDULE C-1-PROPEF1TY CLA|MED AS EXEMPT
.@\o<l-\c© Bi`p/i el

. declare under penalty of perjury that l have read the foregoing Scheduie

 

 

C-1 - Property Claimed as i§<empt, consisting of sheets. and that they are true and correct to the best of my knowledge, information and
beiief.
Executed on: 10 5 0 QOCL“ ‘ 90 E~)&,C/Ul

Debtor

Scheduie C-t - Property Claimed as Exempt - 372016 Page 6

